DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Baskin et al [US 2004/0149507] in view of Seibert [US 2017/0021800]
Claim 1.  A child safety seat system comprising: a sensing component comprising a front surface and a pair of sidewalls extending downwardly and away from the front surface forming a U-shaped inner surface (the U-shaped child seat sensor assembly 106 , see Fig. 1, abstract, para [0017]);
But Baskin et al fails to disclose a motion sensor integrated within the sensing component; and a display integrated into the front surface, and a speaker in communication with the motion sensor.  However, Baskin et al discloses the sensor 106 provides an appropriate control signal to an air bag controller 108. Upon receiving an appropriate control signal from the sensor 106, the controller 108 disables or limits 
Seibert suggests that the child seat-vehicle safety system used with a child safety seat 10 including a buckle detector 25 and a buckle status processor 20 with an alarm signal generator to generate audible and visual alarms via wire/wireless signal to a driver or authority that whether the restraint mechanism 12 is either buckled or unbuckled, see Figs. 2-5, para [0031, 0062]).  The alarm signal generator can include an on-board alarm to provide audible voice, music, tone, buzzer, on-board speaker 62 and LED light 38 disposed in the housing (see Fig. 12, para [0063, 0144]).  The portable controller device 50 can receiving and transmitting the buckle status signal for generating an alarm signal in response to the buckle status signal, see Fig. 1, 6, para [0063, 0069, 0096]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the audible and visual alarms of the child seat buckle status of Seibert to the vehicle controller of Baskin et al for alarming and reminding of whether a child is safe or not safe inside the vehicle, since those audible and visual alarms are well known built-in with the car or vehicle for preventing of dangerous events or fatal situations.

Claim 2.  The child safety seat system of claim 1, wherein the “U” shaped inner surface is configured to fit over a seat belt buckle (the U-shape sensor 106, see Fig. 1).

Baskin et al and Seibert in respect to claim 1 above, and including the speaker 62, see Seibert, Fig. 6B, para [0144]) emits a noise when the motion sensor detects motion.

Claim 4.  The child safety seat system of claim 1 further comprising a second sensing component for engaging a second seat belt buckle (the two sensors 308 or non-contact sensors 401 to the second attachment mechanism 304 or 408, see Figs. 3, 4, para [0020-0022]).

Claim 5.  The child safety seat system of claim 4, wherein the sensing component and the second sensing component are electrically connected (the sensors 401 is connected by wire configuration, see Fig. 4, para [0022]).

Claim 6.  The child safety seat system of claim 4, wherein the sensing component and the second sensing component are wirelessly connected (the wireless or non-contact sensors 412, see Fig. 4, para [0022]).

Claim 7.  The child safety seat system of claim 1 further comprising a display component for displaying a status of the child safety system (as the combination of the audio and visual alarms between Baskin et al and Seibert in respect to claim 1 above, and including the visual LED 38 indicating of the child buckle is buckled, see Seibert, Fig. 6B, para [0146]).

Claim 8.  A child safety seat system comprising: a first sensing component comprising a motion sensor (the sensor 106, 412, see Figs. 1, 4, para [0017, 0022]), a display and a speaker (as the combination of the audio speaker 62 and visual LED 38 between Baskin et al and Seibert in respect to claim 1 above), 
a second sensing component comprising a motion sensor, a display and a speaker; and wherein the first sensing component is in electrical communication with the second sensing component (as cited in respect to claims 3 to 5 above).
But Baskin et al fails to disclose the first sensing component configured to a fit over a seatbelt buckle and the second sensing component configured to fit over a second seatbelt buckle.  However, Baskin et al discloses the U-shaped sensor 106 is attached or fit over the child seat attachment mechanism 114, see Figs. 1-4, para [0017]).
Seibert suggests that the lap buckle 14 includes a buckling detector 25 for detecting the status of the restraint mechanism 12 as either `latched` or `buckled` when the latchplate 16 is inserted and fastened into the lap buckle 14, or as `unlatched` or `unbuckled` when the latchplate 16 is not inserted into and fastened into the lap buckle 14, or as when the latchplate 16 has been released from the lap buckle 14 by depressing the release button 18 (see Figs. 3-5, para [0081]).  Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to utilize U-shaped sensor being attached over the child seat attachment mechanism of Baskin et al to attach or fit over the seatbelt buckle of Seibert for providing safety to a child as the securing seatbelt status of the seatbelt buckle being buckled/attached to a child seat.



Claim 10.  The child safety seat system of claim 9, wherein the connecting component is a wire tether (the attachment 506 is tether strap/wire, see para [0026]).

Claim 11.  The child safety seat system of claim 8, wherein the first and second sensing components are wirelessly connected (as cited in respect to claim 6 above).

Claim 14.  The child safety seat system of claim 8 further comprising a display component for displaying a status of the child safety system (as cited in respect to claim 7 above).

Claim 15.  The child safety seat system of claim 14, wherein the display component in wireless communication with both the first and second sensing components (as the combination of the audio speaker 62 and visual LED 38 between Baskin et al and Seibert in respect to claim 1 above, wherein the display LED for both sensors 308 or 401 of Baskin et al, see Figs. 3, 4, para [0020-0022]).

Claim 16.  A method for installing a child seat safety system, the method including the steps of: obtaining a child seat safety system; reviewing instructions for installing the child seat safety system; placing a first sensing component over a seatbelt buckle Baskin et al and Seibert in respect to the apparatus claim 8 above).

Claim 17.  The method of claim 16 further comprising the step of connecting the first and second sensing component with a connecting device (as cited in respect to claim 5 above).

Claim 18.  The method of claim 16 further comprising the step of connecting the first and second sensing component wirelessly (as cited in respect to claims 6 and 11 above).

Claim 20.  The method of claim 16, wherein the child safety system further comprises a display component for displaying a status of the child seat safety system (as cited in respect to claim 7 above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Baskin et al [US 2004/0149507] and Seibert [US 2017/0021800] and further in view of Ebrahimi et al [US 2018/0354443]
Claim 12.  Baskin et al fails to disclose each of the first and second sensing components further comprise a microphone.   However, Baskin et al discloses the sensor may incorporate solid-state sensor technology such as a Hall sensor 412 to a variety of sensing means may be used. For example, optical, magneto-resistive, fluxgate sensors etc. may be useful in connection with a sensor consistent with the present invention (see Fig. 4, para [0022]).
Ebrahimi et al suggests that the child seat monitoring system 150 can be a single component or multiple components or sensors attached to or integrated into the child car seat in a variety of positions (see Fig. 4, para [0017]).   The sensors may be a microphone to detect when the child or others in the vehicle is making noise, crying, etc., detects when a car door opens or closes, detects breaking glass or sounds in an accident (see para [0024]).   Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to substitute the microphone sensor of Ebrahimi et al for the variety sensing means of Baskin et al and Seibert for preventing of leaving a child inside the car alone when a driver or parent has left the car.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Baskin et al [US 2004/0149507] and Seibert [US 2017/0021800] and further in view of Pretta et al [US 2016/0347213]
Claim 19.  Baskin et al fails to disclose the step of testing the child seat safety system to determine if the system is properly installed.  However, Baskin et al discloses the sensor 106 senses whether an attachment mechanism 114, e.g. an attachment bar or tether strap, of a child safety seat 116 is affixed to the safety bar 104 (see Fig. 1, para [0017]).
Pretta et al suggests that the seat should be installed in the right location depending on a child's age. The seat should be facing the correct direction, and, once installed, the seat should be tested to verity it is secured correctly. It is estimated that 73 percent of child car seats are not used or installed correctly (see para [0005]).
the sensor array (608) includes a motion sensor. Such motion sensor determines if the child safety seat is adequately secured to the vehicle restraint system. If the processing device (602) determines the SSM (600) is in motion and the motion sensor indicates excessive rocking (acceleration/movement) a warning is generated (see Fig. 17, para [0149]).   Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to implement the testing after installing the child seat of Pretta et al for the sensing attachment of Baskin et al and Seibert for preventing of errors and unsecured seat that cause of injury and fatal to a child.

Conclusion
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   The prior art fails to teaching and/or suggesting of each microphone cooperates with the corresponding speaker enabling two-way communication between the first and second sensing components.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zancanato et al discloses the child safety seat may include a motion sensor, e.g., an accelerometer, and a pressure sensor, e.g., a air pressure sensor. The motion sensor is configured to detect a motion state of a vehicle where the child safety seat is installed, e.g., whether the vehicle is moving or non-moving.  Based on the information detected by the motion sensor and the pressure sensor, a controller determines whether an awareness scenario occurs.	[US 2020/0298782]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.



/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
02/04/2022